        Case 1:14-cr-10363-RGS Document 2061 Filed 06/06/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,
                                                       CRIMINAL NO. 14-CR-10363-RGS
 v.

 GREGORY CONIGLIARO, et al.,

        Defendants.


                      GREGORY CONIGLIARO’S FOURTH MOTION
                          TO RESCHEDULE SENTENCING

       Gregory A. Conigliaro hereby moves this Honorable Court to reschedule the date for his

sentencing from August 5, 2019 to a date convenient for the Court after August 30, 2019.

       In support of this motion, Mr. Conigliaro states that:

       1.    As previously noted in Mr. Conigliaro’s prior filings (Docket Nos. 1831, 1942 and

1958), depending on the Court’s ruling on Mr. Conigliaro’s Motion for Judgment of

Acquittal/Motion for New Trial, it may be unnecessary for the Probation Department to fully

conduct its extensive investigation and issue a PSR.

       2.    Based on the Probation department’s schedule, it has requested Mr. Conigliaro

submit to a PSR interview next week, on Tuesday June 11, 2019.

       3.    This motion is filed to postpone the date of the PSR interview until after this court

issues its ruling on Mr. Conigliaro’s post-trial motions (Docket Nos. 1819, 1853 and 1854).

       4.    The government does not assent to this motion.



                                    [signature page to follow]
          Case 1:14-cr-10363-RGS Document 2061 Filed 06/06/19 Page 2 of 2



                                                    Respectfully submitted,

                                                    GREGORY CONIGLIARO,

                                                    By his attorneys,

                                                    /s/ Daniel M. Rabinovitz
                                                    Daniel M. Rabinovitz, Esq. (BBO #558419)
                                                    Shawn Lu, Esq. (BBO #679755)
                                                    MURPHY & KING, P.C.
                                                    One Beacon Street, 21st Fl.
                                                    Boston, Massachusetts 02108
                                                    Tel.: (617) 423-0400
                                                    Fax: (617) 423-0498
                                                    drabinovitz@murphyking.com
 Dated: June 6, 2019                                slu@murphyking.com




                               CERTIFICATE OF SERVICE

       I, Daniel M. Rabinovitz, hereby certify that on June 6, 2019, I caused a copy of the

foregoing to be served upon counsel for the government and other parties through the ECF

system.

                                                     /s/ Daniel M. Rabinovitz
                                                     Daniel M. Rabinovitz




                                                2
